Case 1:17-cr-20800-FAM Document 39 Entered on FLSD Docket 05/20/2020 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 17-20800-CR-MORENO
UNITED STATES OF AMERICA,
Plaintiff,

VS.

DAQUILA HUNTER,

Defendant.
/

ORDER ADOPTING REPORT AND RECOMMENDATION
The matter was referred to the Honorable Lauren F. Louis, United States Magistrate
Judge, for a Report and Recommendation on Petition seeking modification of the conditions of
supervised release [D.E. #27]. The Magistrate Judge filed a Report and Recommendation [D.E.
#38] and the Court has reviewed the entire file and record. Therefore, it is
ADJUDGED that United States Magistrate Judge Lauren F. Louis’ Report and
Recommendation is AFFIRMED and ADOPTED.

mn

DONE and ORDERED in Miami-Dade County, Florida this 2U) day of May 2020.

FEDERICO A. MORENO
UNITED STATES DISTRICT JUDGE

Copies furnished to:

Magistrate Judge Lauren Louis
All counsel of record
USPO Cheryl Allen

 

 

 

 
